14 N.Y.3d 762 (2010)
925 N.E.2d 93
899 N.Y.S.2d 750
In the Matter of SUFFOLK COUNTY COMMUNITY COLLEGE et al., Respondents,
v.
NEW YORK STATE DIVISION OF HUMAN RIGHTS, Appellant and Cross Petitioner.
BRUCE SIMMONS, Respondent on the Cross Petition.
Court of Appeals of New York.
Decided February 23, 2010.
Michael K. Swirsky, Bronx, for appellant.
Christine Malafi, County Attorney, Hauppauge (Jennifer K. McNamara of counsel), for respondents.
Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order, insofar *763 as appealed from, reversed, with costs, and matter remitted to the Appellate Division, Second Department, for consideration of issues raised but not determined on the proceedings before that court. Substantial evidence in the record supports the determination of the State Division of Human Rights that complainant was subjected to unlawful discriminatory employment practices.